        Case 4:19-cv-01787 Document 1 Filed on 05/15/19 in TXSD Page 1 of 8



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

ZACHARY FRISBY, individually,                         §
and on behalf of all others                           §       Civil Action No.
similarly situated,                                   §
                                                      §
                       Plaintiffs                     §
                                                      §
                                                      §
RED ROBIN INTERNATIONAL, INC.                         §
                                                      §       COLLECTIVE ACTION
                                                      §       PURSUANT
                       Defendant                      §       TO 29 U.S.C. § 216(b)




                                    ORIGINAL COMPLAINT

        NOW COMES, Zachary Frisby, individually, and on behalf of all others similarly

situated, Plaintiffs, and brings this action against Red Robin International, Inc., Defendant, and

would show as follows:


                                        I.    OVERVIEW

   1.      Defendant Red Robin International, Inc., failed to pay Plaintiff, Zachary Frisby, and
           those similarly situated to him in accordance with the Fair Labor Standards Act
           (“FLSA”). Specifically, Defendant failed to pay overtime for all hours worked in
           excess of 40 hours per week and Defendant failed to pay for work performed off-the-
           clock for the benefit of Defendant. Plaintiff brings this action as a collective action
           pursuant to 29 U.S.C. §216(b).


                                             II. PARTIES

   2.      Plaintiff, Zachary Frisby, is an individual who has a permanent residence in Houston,
           Harris County, Texas. Plaintiff was a non-exempt employee of Defendant within the


                                                  1
     Case 4:19-cv-01787 Document 1 Filed on 05/15/19 in TXSD Page 2 of 8



        meaning of the FLSA and within the relevant three-year period. Plaintiff did not
        receive overtime compensation for hours worked in excess of 40 hours per week, nor
        was Plaintiff compensated for the time he was required to work off-the-clock.
        Plaintiff has consented in writing to be a party to this action pursuant to 29 U.S.C.
        §216(b). See Exhibit 1.


3.      The class of similarly situated employees consists of all current and former non-
        exempt employees employed by Defendants in the positions of Server or Bartender or
        other positions with the same or similar duties that have not been properly paid
        overtime compensation for all hours worked in excess of 40 hours per week during
        the last three years and/or did not receive compensation for off-the-clock work.

4.      Defendant Red Robin International, Inc. is a Nevada corporation with its principal
        place of business at 6312 S. Fiddlers Green Circle, Suite 200, Greenwood Village,
        Colorado. It is owned, either directly or indirectly, by Red Robin Gourmet Burgers,
        Inc. Red Robin International, Inc. operates the restaurants of Red Robin Gourmet
        Burgers, Inc. Defendant Red Robin International, Inc. may be served through its
        registered agent: Corporation Service Company d/b/a CSC-Lawyers Incorporating
        Service, Co., 211 E. 7th Street, Suite 620, Austin, Texas 78701-3218.


                                      III. JURISDICTION
5.      This Court has jurisdiction over this lawsuit because the action arises under the Fair
        Labor Standards Act, a federal law.


                                           IV. VENUE
6.      Venue is proper in the Southern District of Texas because the events forming the
        basis of the suit occurred in this District.


                                         V. COVERAGE
7.      Defendant is an American chain of casual dining restaurants. According to the
        company annual 10-K report, as of December 30, 2018 it operates 484 company

                                                2
     Case 4:19-cv-01787 Document 1 Filed on 05/15/19 in TXSD Page 3 of 8



        owned restaurants in 39 states and Canada.


8.      Defendant has been and is an employer within the meaning of Section 3(d) of the
        FLSA, 29 U.S.C. 203(d).


9.      Defendant has been and is an enterprise within the meaning of Section 3(r) of the
        FLSA, 29 U.S.C. §203(r).


10.     Defendant has been and is an enterprise engaged in commerce or in the production of
        goods for commerce within the meaning of Section 3(s)(1) of the FLSA, 29 U.S.C.
        §203(s)(1), in that said enterprise has had employees engaged in commerce or in the
        production of goods for commerce, or employees handling, selling, or otherwise
        working on goods or materials that have been moved in or produced for commerce by
        any person and in that said enterprise has had and has an annual gross volume of sales
        made or business done of not less than $500,000.


11.     Plaintiff was an individual employee of Defendant engaged in commerce or in the
        production of goods for commerce as required by 29 U.S.C. §§206-207.

12.     Defendant issued paychecks to Plaintiff and all similarly situated individuals during
        their employment.

13.     Defendant suffered, permitted or directed the work of Plaintiff and similarly situated
        individuals, and Defendant benefited from work performed by Plaintiff and similarly
        situated individuals.

14.     Pursuant to Defendant’s policy, pattern, and practice, Defendant did not pay Plaintiff
        and other similarly situated individuals proper overtime wages for hours they worked
        for Defendant’s benefit in excess of 40 hours in a workweek, nor did Defendant pay
        Plaintiff and other similarly situated individuals for work performed off-the-clock for
        the benefit of Defendant.


                                             3
  Case 4:19-cv-01787 Document 1 Filed on 05/15/19 in TXSD Page 4 of 8




                                      VI. FACTS
15.   Defendant is an American chain of casual dining restaurants. According to the
      company annual 10-K report, as of December 30, 2018 operates 484 company owned
      restaurants in 39 states and Canada.

16.   Plaintiff was employed by Defendant from approximately July, 2017 through
      October, 2018. Plaintiff was initially employed as a Server (aka Waiter) and later he
      split time as a Server and Shift Supervisor.

17.   Plaintiff worked at Red Robin Baybrook Mall, 18830 Gulf Freeway, Friendswood,
      Texas 77546.


18.   As a Server, Plaintiff’s daily duties were to wait on customers, check his section for
      dirty tables, make sure his tables were clean, sweep up any trash, make sure his
      section is ready for the next shift, restock supplies, roll silverware, sweep kitchen and
      run dish plates.

19.   As a Server/Shift Supervisor Plaintiff maintained his daily duties as a Server along
      with preparing food, assisting customers, bussing tables, checking to make sure that
      supplies were properly shelved and checking inventory. This work did not include
      primarily managerial responsibilities or the exercise of meaningful independent
      judgment and discretion.

20.   At the end of his shifts, whether as a Server or Server/Shift Supervisor, Plaintiff was
      required to clock out and perform off the clock work. This work consisted of
      cleaning tables in assigned area, sweeping, restocking, rolling silverware, cleaning the
      kitchen, changing light bulbs and other manual labor as needed. This off-the-clock
      work was not de minimis in that Plaintiff typically worked in excess of 12 hours a
      week off-the-clock.




                                             4
  Case 4:19-cv-01787 Document 1 Filed on 05/15/19 in TXSD Page 5 of 8



21.   Plaintiff is aware of other current and former employees employed by Defendant who
      are similarly situated in that they have the exact same or similar job duties and were
      not properly paid for overtime hours they worked, nor for the time spent working off
      the clock to benefit Defendant.

22.   These other current and former employees employed by Defendant who are similarly
      situated in that they have the exact same or similar job duties, and were not properly
      paid for overtime hours they worked, nor for the time spent working off the clock to
      benefit Defendant work at various locations such as: Red Robin Katy; Red Robin The
      Marquee; Red Robin Baybrook Mall; Red Robin Pearland; Red Robin Pasadena; and
      Red Robin Westchase.


23.   The illegal patterns or practices on the part of Defendant with respect to overtime for
      its employees who perform non-exempt work is in violation of the FLSA. Likewise,
      the illegal pattern or practice of Defendant forcing employees to work off the clock
      without pay is in violation of the FLSA. Defendants knowingly, willfully or with
      reckless disregard of the FLSA’s requirements carried out their illegal pattern or
      practice regarding overtime and off the clock compensation for their employees,
      including Plaintiff.

24.   The illegal pattern or practice of requiring Plaintiff and other similarly situated
      employees to work off the clock and overtime without pay is believed to be a
      corporate policy. At a minimum it is standard practice at numerous restaurants owned
      and run by Defendant. For example, at Plaintiff’s location the off the clock work
      even had a name. It was referred to as “Chicken and Waffles.” At the end of a shift
      the Manager would announce “Chicken and Waffles”. This meant all employees had
      to clock out and begin off the clock duties. These duties involved cleaning tables,
      sweeping, mopping, dusting, restocking, refilling the ice cream machine, refilling ice
      bins, and any other assigned manual labor work.

25.   On information and belief, Defendant established labor budgets to cover labor costs


                                            5
  Case 4:19-cv-01787 Document 1 Filed on 05/15/19 in TXSD Page 6 of 8



      for the restaurants in which Plaintiff and similarly situated employees worked. The
      wages of Defendant’s restaurant-level employees were deducted from the labor
      budgets. However, Defendant did not provide enough money in the labor budgets to
      cover all hours needed to complete the necessary manual and non-exempt tasks in
      each restaurant. Thus, Defendant was required to force employees to work off the
      clock and to work overtime without pay. Defendant knew or recklessly disregarded
      the fact that the underfunding of restaurant labor budgets resulted in these illegal pay
      practices which allowed Defendant to avoid paying additional wages (off the clock
      and overtime) to the non-exempt, store-level employees.

                    VII. COLLECTIVE ACTION ALLEGATIONS
26.   Plaintiff re-alleges paragraphs 15-25.


27.   Plaintiff is aware of other employees who have been victimized by the pattern,
      practice or policy of Defendants in violation of the FLSA. These employees are
      similarly situated to Plaintiff because they perform the exact same or substantially
      similar job duties and were not paid for overtime worked, nor for off-the-clock work
      during the past three years.


28.   Upon information and belief, Defendants failure to pay overtime compensation and
      for off-the-clock work is a generally applicable policy and practice and does not
      depend on the personal circumstances of the members of the putative class. Thus,
      Plaintiff’s experience is very typical of the experience of the members of the putative
      class.


             VIII. COUNT ONE: FAILURE TO PAY WAGES
       IN ACCORDANCE WITH THE FAIR LABOR STANDARDS ACT

29.   During the relevant period, Defendants have violated and are violating the provisions
      of Sections 6 and/or 7 of the FLSA, 29 U.S.C. §§206, 207 and 215(a)(2), by
      employing employees in an enterprise engaged in commerce or in the production of


                                            6
  Case 4:19-cv-01787 Document 1 Filed on 05/15/19 in TXSD Page 7 of 8



      goods for commerce within the meaning of the FLSA aforesaid, for workweeks
      longer than forty hours without compensating such employees for their employment
      in excess of forty hours per week at rates no less than the one and one-half the regular
      rates for which they were employed and/or for failing to compensate employees for
      required off-the-clock work. Defendants have acted willfully in failing to pay
      Plaintiff and those similarly situated in accordance with the law.


                               IX. RELIEF SOUGHT


30.   WHEREFORE, cause having been shown, Plaintiff prays for judgment against
      Defendant as follows:
      a. For an Order finding Defendant liable for unpaid back wages at the applicable
         overtime rate due to Plaintiff (and those who have joined in the suit) and for
         liquidated damages equal in amount to the unpaid compensation found due to
         Plaintiff (and those who have joined in the suit);
      b. For an Order awarding Plaintiff (and those who have joined in the suit) the costs
         of this action;
      c. For an Order awarding Plaintiff (and those who have joined in the suit) their
         attorneys fees;
      d. For an Order awarding Plaintiff (and those who have joined in the suit) pre-
         judgment and post-judgment interest at the highest rates allowed by law; and
      e. For an Order granting such other and further relief as may be necessary and
         appropriate.




                                           7
Case 4:19-cv-01787 Document 1 Filed on 05/15/19 in TXSD Page 8 of 8



                              Respectfully submitted,

                              The Dunagan Law Firm, P.C.,

                              /S/ Kevin Dunagan
                              Kevin S. Dunagan
                              State Bar No. 00798158
                              Fed ID No. 22826
                              13231 Champion Forest Dr.
                              Suite 112
                              Houston, TX 77069
                              Telephone:     (713) 828-0619
                              Facsimile:     (281) 809-4587




                                 8
